Citation Nr: 1825184	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-28 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for lumbar spine degenerative disc disease, spondylolysis, and intervertebral disc disease. 

2.  Entitlement to an effective date prior to September 20, 2010, for the grant of service connection for a lumbosacral strain with anterolisthesis, to include on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.

In the April 2011 rating decision, the RO, in relevant part, granted service connection for a lumbosacral strain with anterolisthesis (claimed as degenerative disc disease and spondylolisthesis).  The RO assigned a 10 percent evaluation effective from September 20, 2010.  

In a February 2015 rating decision, the RO increased the evaluation for the Veteran's lumbar spine disability to 60 percent effective from June 17, 2014.  Thereafter, in a December 2016 rating decision, the RO assigned a 60 percent evaluation effective from September 20, 2010.  Nevertheless, the issue remained in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).               

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that proceeding is associated with the record.

The Board notes that the Veteran was previously represented by a private attorney; however, he revoked that representation in December 2016.  The Veteran subsequently appointed Disabled American Veterans as his representative.

The Board notes that the Veteran's claim for a total disability evaluation based on individual unemployability (TDIU) was separately adjudicated.  In an April 2015 rating decision, the RO granted TDIU effective from January 1, 2011, to June 17, 2014, and the Veteran did not appeal the effective date assigned.  Although a claim for TDIU is considered part of an increased rating claim when such claim is raised by the record, a claim for TDIU may also be pursued as a separate claim, as in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, as set forth below, the Veteran has requested to withdraw the increased rating issue on appeal.  Therefore, given the specific procedural background in this case, a claim for TDIU prior to January 1, 2011, and on or after June 17, 2014, is not deemed to be a component of the current appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  

The Board notes that additional medical records have been associated with the claims file since the December 2016 supplemental statement of the case.  However, a review of that evidence reveals that it is not relevant to the disposition of the effective date issue on appeal.  Therefore, a waiver from the Veteran or a remand to the Agency of Original Jurisdiction for issuance of a supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304.


FINDINGS OF FACT

1.  During the December 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal with respect to the issue of entitlement to a higher initial evaluation for lumbar spine degenerative disc disease, spondylolysis, and intervertebral disc disease.

2.  In a May 1968 rating decision, the RO denied entitlement to service connection for a back disorder.  The Veteran did not appeal that decision and did not submit new and material evidence within the one-year appeal period.
3.  Following the May 1968 rating decision, the Veteran first filed a request to reopen a claim for service connection for a back disorder on September 20, 2010.   

4.  The May 1968 rating decision is supported by evidence then of record and was consistent with the law and regulations then in effect.  There is no showing that the correct facts known at the time were not before the adjudicator, that the law in effect at that time was incorrectly applied, or that the result would have been manifestly different to the extent any error did exist.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to a higher initial evaluation for lumbar spine degenerative disc disease, spondylolysis, and intervertebral disc disease.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The May 1968 rating decision that denied entitlement to service connection for a back disorder was not clearly and unmistakably erroneous, and the requirements for an earlier effective date for the grant of service connection for a lumbosacral strain with anterolisthesis prior to September 20, 2010, have not been met.  38 U.S.C. §§ 5101, 5109A, 5110, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.105, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has alleged that VA failed in its duty to assist by not providing an adequate VA examination.  See, e.g., December 2017 Board hearing transcript, at 11.  However, as discussed below, the resolution of the earlier effective date issue turns on the finality of a prior rating decision and when the Veteran filed to reopen his claim for a back disorder.  Thus, a current VA examination and opinion would not have any bearing on the outcome of this decision and are not needed to fairly decide the issue of entitlement to an earlier effective date.  See 38 U.S.C. § 5103A (d)(2)(A)-(C); 38 C.F.R. § 3.159 (c)(4)(A)-(C).  Furthermore, as discussed below, allegations that VA failed in its duty to assist cannot form the basis of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Withdrawn Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or his authorized representative.  Id. 

During the December 2017 hearing, the Veteran withdrew his appeal as to the issue of entitlement to an initial evaluation in excess of 60 percent for lumbar spine degenerative disc disease, spondylolysis, and intervertebral disc disease.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  


Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  

The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection. In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  However, this provision is not applicable to this case, as new and material evidence was not received within one year of a prior disallowance.

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran has contended that he is entitled to an effective date prior to September 20, 2010, for the grant of service connection for a lumbosacral strain with anterolisthesis, to include on the basis of CUE.  He has argued that the RO committed an error by failing to consider evidence that showed a diagnosis of spondylolisthesis.  See December 2017 Board hearing transcript, at 9.  

Historically, the Veteran separated from service in March 1968.  In a May 1968 rating decision, the RO denied service connection for a back disorder.  In so doing, the RO noted that the Veteran complained of back pain in May 1965 and that he reported injuring his back in a fall in May 1966.  It was also noted that the Veteran was treated for back pain several times in June 1966 and July 1966.  In addition, x-ray reports dated in June 1966 and October 1967 showed spondylolisthesis.  The RO further noted no back disability was found on physical examination during an April 1968 VA examination and that x-ray findings were negative.  It was also noted that the Veteran's range of motion was good and that there was no evidence of muscle spasms, atrophy, or guarded movements.  

The Veteran was notified of the May 1968 rating decision and did not appeal or submit new and material evidence within the one-year period thereafter.  Therefore, the May 1968 rating decision is final.  See 38 U.S.C. § 4000(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).  

On September 20, 2010, the Veteran filed an application to reopen his claim for a back disorder.  In an April 2011 rating decision, the RO granted service connection for a lumbosacral strain with anterolisthesis (claimed as degenerative disc disease and spondylolisthesis) and assigned a 10 percent evaluation effective from September 20, 2010.  The Veteran submitted additional evidence in April 2011 and May 2011.  In an August 2011 rating decision, the RO continued a 10 percent evaluation.  Thereafter, the Veteran perfected an appeal.  

In a February 2015 rating decision, the RO increased the evaluation for the Veteran's lumbar spine disability to 60 percent effective from June 17, 2014.  Thereafter, in a December 2016 rating decision, the RO assigned a 60 percent evaluation effective from September 20, 2010. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an effective date earlier than September 20, 2010, for the grant of service connection for a lumbosacral strain with anterolisthesis. 

Initially, the Board has considered whether the provisions of 38 C.F.R. § 3.156(c) are applicable in the present case and whether they would allow for reconsideration of the Veteran's original claim for service connection for a back disorder and provide a possible legal basis for an earlier effective date for the grant of service connection.  In this case, the RO received additional service records after the May 1968 rating decision.  However, to the extent that the records referenced the Veteran's back, the records are cumulative of evidence that was already of record at the time of the May 1968 rating decision.  As discussed above, in the May 1968 rating decision, the RO specifically considered service treatment records that noted in-service complaints of back pain, back injuries, and diagnoses of back disorders.  In addition, the April 1968 VA examiner noted that the Veteran was placed on physical profiles during service and that he had a history of spondylolisthesis.  The examiner also considered the Veteran's current complaints of back pain.  Moreover, the Veteran's DD 214 that was associated with the claims file at the time of the May 1968 rating decision noted that his awards and medals included the parachutist badge.  Therefore, the additional service records pertained to facts that were already known, acknowledged, and undisputed at the time of the May 1968 rating decision.  They would not have changed the outcome, as the RO had denied the claim on the basis that there was no current disability shown during the VA examination after service.

Moreover, the grant of service connection in the April 2011 rating decision was not based upon the additional service records.  Rather, the decision was based upon the March 2011 VA examination that showed a current diagnosis of a back disorder.  The Board does acknowledge that the March 2011 VA examiner considered the Veteran's service records and lay statements regarding his military occupational specialty in rendering his diagnosis and positive nexus opinion.  However, as discussed above, the May 1968 rating decision clearly reflects that the RO had already conceded the Veteran's injury and diagnosis in service and instead denied the claim based on a finding that there was no current disability demonstrated after service.  Therefore, 38 C.F.R. § 3.156(c) does not provide a basis for an earlier effective date.

IAs discussed above, CUE is the one exception to the finality doctrine.  If the evidence establishes such CUE, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.105(a).

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Board finds that the Veteran has not met this burden. 

As noted above, the Veteran has raised the issue of whether there was clear and unmistakable error in the May 1968 rating decision that denied service connection for a back disorder.  Specifically, he has asserted that the RO failed to consider evidence that showed a diagnosis of a back disorder.  See September 2011 notice of disagreement; December 2017 Board hearing transcript, at 9.  He has also asserted that an April 1968 VA examination was inadequate.  See December 2017 Board hearing transcript, at 11. 

In order to reasonably raise a claim of CUE, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  As a threshold matter, the Board finds that the written statements of record and the arguments advanced by the Veteran and his representative during the December 2017 Board hearing allege CUE with the requisite specificity.  

At the time of the May 1968 rating decision, applicable VA law provided that service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Veterans Administration to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a) (1968).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b) (1968).  

In addition, at the time of the May 1968 rating decision, applicable VA law provided that, in order to establish presumptive service connection as chronic disease, arthritis must manifest itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 301, 312, 313 [now codified at 38 U.S.C. §§ 1101, 1112, 1113]; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1968).

For the presumption of service connection for chronic disease, the factual basis may be established by medical evidence, competent lay evidence or both.  Medical evidence should set forth the physical findings and symptomatology elicited by examination within the applicable period.  Lay evidence should describe the material and relevant facts as to the veteran's disability observed within such period, not merely conclusions based upon opinion.  The chronicity and continuity factors outlined in § 3.303(b) [1303(b)] will be considered.  The diseases listed in § 3.309(a) will be accepted as chronic, even though diagnosed as acute because of insidious inception and chronic development, except: (1) Where they result from intercurrent causes, for example, cerebral hemorrhage due to injury, or active nephritis or acute endocarditis due to intercurrent infection (with or without identification of the pathogenic micro-organism); or (2) where a disease is the result of drug ingestion or a complication of some other condition not related to service.  Thus, leukemia will be accepted as a chronic disease whether diagnosed as acute or chronic.  Unless the clinical picture is clear otherwise, consideration will be given as to whether an acute condition is an exacerbation of a chronic disease.  38 C.F.R. § 3.307 (1989).

Upon review of the evidence of record and the law in effect in May 1968, the Board finds no CUE in the May 1968 RO decision.  

With respect to the Veteran's contentions that the May 1968 rating decision failed to adequately consider evidence that showed a diagnosis of a back disorder, the Board finds no basis upon which to find CUE.  As discussed above, the May 1968 rating decision specifically discussed evidence contained in the Veteran's service treatment records that showed treatment and diagnoses of back disorders, yet relied on a subsequent VA examination report showing no current disability.  In addition, the Board notes that rating decisions were not required to set forth in detail the factual bases for their decisions prior to the February 1, 1990, effective date of 38 U.S.C. § 5104(b).  In the absence of evidence to the contrary, the rating board was presumed to have made the requisite findings.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).  

Moreover, it is well established that silence in a final RO decision made prior to February 1990 cannot be taken as showing a failure to consider evidence of record.  Eddy v. Brown, 9 Vet. App. 52, 58 (1996) (citing 38 U.S.C. § 5104(b) and Veterans' Benefits Amendments of 1989, Pub. L. No. 101-237, § 115, 103 Stat. 2062, 2066 (1989)).  In fact, prior to February 1, 1990, when 38 U.S.C. § 5104(b) was enacted to require VA to specify in rating decisions the evidence considered and the reasons for the disposition, rating decisions routinely lacked such specificity as to the evidence considered or the regulations applied.  See Crippen v. Brown, 9 Vet. App. 412, 420 (1996).

Notwithstanding the above case law, failure of the RO to consider "highly probative evidence," in violation of the regulation requiring adjudications to be based on all the evidence of record (38 C.F.R. § 3.303(a)), could still constitute a viable theory of CUE.  Crippen, 9 Vet. App. at 421.  Such a situation is not the same as merely challenging the weighing or evaluation of evidence.  Id.   However, it still must be "clear on its face" that a particular piece of highly probative evidence had not been considered by the RO.  Id.  In this regard, the RO must have actually used language that denied the existence of the highly probative evidence.  Id. at 422.  See e.g., Russell v. Principi, 3 Vet. App. 310, 321 (1992) (despite existence of in-service audiometric test showing hearing loss in both ears, 1972 RO decision found that "service records do not indicate defective hearing while on active duty").   

In this case, it is not clear on its face that the RO in May 1968 failed to consider the Veteran's service records that documented relevant complaints, findings, and diagnoses.  The evidence of record at the time of the May 1968 rating decision documented the Veteran's in-service treatment for back pain, injuries, and diagnoses of spondylolisthesis.  His DD 214 also reflected that he was awarded the parachutist badge.  In the May 1968 rating decision, the RO specifically noted that the Veteran received treatment for complaints of back pain during service and that in-service x-ray findings showed spondylolisthesis.  Although the RO did not directly reference the Veteran's physical profiles and separation examination, it did not deny the existence of this evidence.  Rather, the RO chose not to directly mention every single piece of evidence and focus on the evidence it found most probative.  

Moreover, even assuming that the RO failed to consider specific service treatment records in rendering the May 1968 rating decision, there is no basis upon which to show that was an outcome-determinative error.  The RO acknowledged the Veteran's in-service complaints and diagnoses; however, the RO based its decision on the April 1968 VA examination, which noted that no back disorder was found on physical examination and that x-ray findings were negative.  The RO ultimately weighed the evidence and concluded that the Veteran did not have a current back disorder despite the documentation in service.  A reasonable adjudicator could, after reviewing the record, determine that greater weight should be afforded to the April 1968 VA examination and the negative x-ray findings.  Thus, the RO made a permissible application of the law to the facts.

The Board also notes that the Veteran has asserted that the April 1968 VA examination was inadequate.  See, e.g., December 2017 Board hearing transcript, at 11.  Specifically, the Veteran has contended that the VA examiner did not adequately consider his medical history.  However, as discussed above, the April 1968 VA examiner specifically considered the Veteran's in-service diagnosis of spondylolisthesis.  See, e.g., April 1968 radiology report.  The examiner also considered the Veteran's lay statements and noted that he was placed on physical profiles during service.  In addition, it is well established that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  Stated another way, any breach by VA of its duty to assist, such as by providing an adequate examination, cannot form a basis for a claim of clear and unmistakable error because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424.  Moreover, any allegations regarding how the AOJ weighed or evaluated the facts of the case in the May 1968 rating decision cannot form the basis of a CUE claim.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

Furthermore, at the time of the May 1968 decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the RO rating panel participated in the May 1968 rating decision and was a signatory to the determination.  The opinion that the Veteran was not entitled to service connection for a back disorder was supported by the medical member of the panel, and the RO could have relied on his medical judgment in deciding the claim.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that VA's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment).

Based on the foregoing, the Board finds that the Veteran has not alleged an error of fact or law in the May 1968 rating decision that compels the conclusion to which reasonable minds could not differ or demonstrated that the result would have been manifestly different but for the error.  There is also no evidence that the correct facts, as they were known in 1968, were not before the RO.  In addition, the RO applied the laws in effect in May 1968 and determined that the Veteran did not have a back disorder.  Therefore, the Board concludes that there was no CUE in the May 1968 rating decision.  

In summary, the Board finds that that the May 1968 rating decision became final, and the record does not compel of finding of CUE.  

With respect to the date of claim, the evidence of record contains no communication from the Veteran or his representative indicating an intent to file a claim for service connection for a back disorder at any time between the final May 1968 rating decision and September 20, 2010.  Indeed, during the December 2017 Board hearing, the Veteran specifically stated that he did not disagree with VA's findings regarding the date of his claim to reopen.  See December 2017 Board hearing transcript, at 10.  

The Board acknowledges that the Veteran submitted a copy of an online application for enrollment in the VA health care system that was printed at the Detroit VA Medical Center (VAMC) on December 27, 2003.  On the application, the Veteran reported having serious back problems that were incurred in the military and stated that he would request an appointment to see a doctor after he moved to the Detroit region.  In addition, the Veteran submitted a January 2004 notification letter from the Detroit VAMC that requested additional information for his application for health benefits (VA Form 10-10EZ).  He also submitted a copy of his February 2005 response to that request. 

Although the Veteran referenced his back disorder and its relationship to service in his application for VA healthcare, there is no indication that the Veteran was seeking compensation for a service-connected disability.  Rather, the VA Form 10-10EZ is used to apply for enrollment in the VA health care system, which is a separate and distinct benefit from compensation benefits.  As noted above, an informal claim must identify the benefit sought.  Therefore, the Board finds that September 20, 2010, is the date of the Veteran's claim to reopen service connection for a back disorder.  

The Board also acknowledges that the evidence of record reflects that the Veteran complained of back problems prior to September 2010.  Although the date of a VA or service department hospitalization or examination may be accepted as an informal claim in some instances under 38 C.F.R. § 3.157(b), that regulation is not applicable to the VA treatment records in this case.  The type of reopening contemplated under 38 C.F.R. § 3.157(b) is for compensation where a claim for service connection has been allowed but "compensation disallowed for the reason that the service-connected disability is not compensable in degree."  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); Crawford v. Brown, 5 Vet. App. 33 (1993).  Here, a claim for service connection for a back disorder was denied in May 1968, and the RO granted the claim in an April 2011 rating decision.  No formal claim for service connection for a back disorder had been allowed before the April 2011 rating decision was promulgated.  Accordingly, the provisions of 38 C.F.R. § 3.157(b) do not apply in this case.

Based on the foregoing, the Board finds that the Veteran is not entitled to an effective date prior to September 20, 2010, for the grant of service connection for a lumbosacral strain with anterolisthesis.  As discussed above, the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  Accordingly, the effective date assigned can be no earlier than September 20, 2010, which was the date of VA's receipt of the Veteran's application to reopen his claim for service connection for a back disorder.    


ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 60 percent for lumbar spine degenerative disc disease, spondylolysis, and intervertebral disc disease is dismissed.

An effective date prior to September 20, 2010, for the grant of service connection for a lumbosacral strain with anterolisthesis, to include on the basis of whether there was CUE in a May 1968 rating decision, is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


